Citation Nr: 0636239	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

In May 2005, the veteran was scheduled for a hearing before 
the Board.  However, he failed to appear.


FINDINGS OF FACT

1.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

2.  The veteran's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 4.15, 4.16, 4.17, 
3.321(b)(2) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2003.  The veteran was told 
of the requirements to successfully establish non-service 
connected pension, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran is entitled to nonservice connected 
pension.  See 38 C.F.R. § 3.159(c)(4)(C) (2006); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.

II.  Permanent and total disability rating for pension 
purposes

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  See 38 U.S.C.A. § 1521.

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 is a requisite.  
When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.

The percentage requirements of 38 C.F.R. § 4.16 are as 
follows: if there is only one disability, this disability 
shall be ratable at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16(a).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disability(ies), age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(2).

The record shows that the veteran served more than 90 days 
during the Vietnam war; however, he does not have any 
service-connected disabilities.  As such, the veteran meets 
the eligibility requirement based on his service, but does 
not meet the disability requirements based on percentage 
standards of the rating schedule, solely for service-
connected disabilities as he is not currently service-
connected for any condition.  See 38 U.S.C.A. § 1521(j); 38 
C.F.R. § 4.16.  Thus, it must be determined if he meets the 
standards with nonservice-connected disabilities and/or if he 
is unemployable by reason of his disabilities, age, 
occupational background and other related factors.

Based on the medical record, the veteran's non-service 
connected disabilities include history of hernia repair, 
which is rated as 0 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 7399-7338.

The VA examination reports and private treatment records also 
indicate that the veteran suffers from a long history of 
alcohol abuse and had been diagnosed as having alcohol 
dependence with a global assessment of functioning score of 
40.  However, alcohol abuse is not deemed a disability for VA 
compensation and pension purposes as it is considered due to 
one's own willful misconduct.  See 38 C.F.R. § 3.3.  The ban 
on compensation for disability resulting from abuse of 
alcohol or drugs in 38 U.S.C.A. §§ 1110, 1131, does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  See also 
VAOPGCPREC 7-99 (holding that a substance abuse disability 
caused by a service-connected disability can be service 
connected under section 3.310(a) for purposes of VA 
benefits).  However, the veteran does not have a service-
connected disability; thus, this limited exception is 
inapplicable.

The evidence of record does not demonstrate that the veteran 
is permanently and totally disabled from nonservice-connected 
disabilities that are not the result of his own willful 
misconduct.  In light of the above findings, it is evident 
that the veteran does not have a single disability that is 
totally disabling.  Therefore, the veteran does not 
objectively warrant a permanent and total disability 
evaluation for pension purposes.  In addition, the veteran 
does not have disabilities, which would meet the "average 
person" test for permanent and total disability.  See 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.16.

The evidence of record in this case also does not show that 
the veteran warrants consideration of entitlement to 
nonservice-connected pension benefits on an extraschedular 
basis.  In February 2003, the veteran began a VA alcohol 
dependence rehabilitation program.  At that time, he stated 
that he was employed at a recycling plant and had in the past 
worked in labor positions doing auto body work.  He reported 
having had 12 years of education.  At the conclusion of the 
rehabilitation program, the veteran planned to return to work 
at the recycling plant.  The objective evidence of record 
does not show that the veteran is unemployable by reason of 
disability, age, education, and occupational history.  The 
record shows that the veteran was able to work, even with 
alcohol dependence.  The records following the veteran's 
rehabilitation program do not show that he was unable to 
secure employment due to his alcohol dependence or history of 
hernia repair and during VA medical treatment in January 
2004, the veteran reported being sober for over one year.

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.  The veteran's claim for 
entitlement to nonservice-connected pension benefits is not 
warranted.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


